                                                            ______________________
                                                               ___________
                                                                ___________
                                                                              ___
                                                                            ___________
                                                                                         ___________
                                                                                                    ___________
                                                                                                                ___________
                                                                                                                             ___________
                                                                                                                                            _




                     Case 2:21-bk-10036-VZ                     Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                   Desc
                                                               Main Document    Page 1 of 51
     Fill in this information to identify your case:


     United States Bankruptcy Court for the:

     CENTRAL DISTRICT OF CALIFORNIA

  Case number      (if known)                                                        Chapter   11

                                                                                                                                    Check if this an
                                                                                                                                    amended filing




 Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                   04)20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
                                                                                                   write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individu
                                                                                                           als, is available.

 1.      Debtor’s name                 The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina


 2.      All other names debtor
         used in the last 8 years
         Include any assumed           DBA The Serius Investment Group LLC
         names, trade names and
         doing business as names

 3.      Debtor’s federal
         Employer Identification      XX-XXXXXXX
         Number (EIN)


 4.      Debtor’s address             Principal place of business                                      Mailing address, if different from principal place of
                                                                                                       business

                                      450 Glenclora Avenue, Ste 109
                                      West Covina, CA 91 790
                                      Number, Street, City, State & ZIP Code                           P.O. Box, Number, Street, City, State & ZIP Code

                                      Los Angeles                                                      Location of principal assets, if different from principal
                                                                                                       place of business

                                                                                                       Number, Street, City, State & ZIP Code


5.      Debtor’s website (URL)


6.      Type of debtor                •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                      D   Other. Specify:




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                                          page 1
                    Case 2:21-bk-10036-VZ                    Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                   Desc
 Debtor
                                                             Main Document    Page 2 of 51
           The Divide & Conquer Company LLC dba Fit Body Boot                                                   Case number   (if known)
           Camp West Covina
           Name


7.    Describe debtors business        A. Check one:
                                       C    Health Care Business (as defined in 11 U.S.C.           §   101(27A))
                                       C    SingleAsset Real Estate (as defined in 11 U.S.C.            §   101(51 B))
                                       C    Railroad (as defined in 11 U.S.C.   §   101(44))
                                       C    Stockbroker (as defined in 11 U.S.C.     §   101(53A))
                                       C    Commodity Broker (as defined in 11 U.S.C.          §   101(6))
                                       C    clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                       • None of the above

                                       B. Check all that apply
                                       O   Tax-exempt entity (as described in 26 U.S.C. §501)
                                       C    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       C    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       c. NAICS (North American Industry classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.qov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                       C    Chapter 7
     debtor filing?
                                       0    Chapter 9
     A debtor who is a “small          U    Chapter 11. Checkallthat apply.
     business debtor” must check
     the first sub-box. A debtor as                          C   The debtor is a small business debtor as defined in 11 U.s.c. § 101(51 D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           •   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             C   A plan is being filed with this petition.
                                                             C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             C   The debtor is required to file periodic reports (for example, 10K and 1OQ) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for 8ankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       C   Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                       • No
     the debtor within the last 8      C   Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                     When                                        Case number
                                                  District                                     When                                        Case number

10. Are any bankruptcy cases           • No
    pending or being filed by a
    business partner or an             C   Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                              Relationship
                                                  District                                     When                                   Case number, if known

Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 2
                  Case 2:21-bk-10036-VZ       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59      Desc
                                              Main Document    Page 3 ofnumber
                                                                         51 (if kiiown)
                                                                                   Case
Debtor    The Divide & Conquer Company LLC ciba Fit Body Boot
          Campvi!a______________________________
          Name




                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy          page 3
  Official Form 201
                                                                                            ______________________ _________________
                                                                                                              ___________                     ____
                                                                                                                                  ________________________________________________
                                                                                                                                ___________________________________________________
                                                                                                                                                           ____
                                                                                                                     _________________________________________________________________________
                                                                                                             _________________
                                                                                                                                     ________




                      Case 2:21-bk-10036-VZ                                                 Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                 Desc
                                                                                            Main Document    Page 4 of 51
Debtor       The    Divide   &   Conquer Company                               LLC        dba   Fit   Body     Boot
                                                                                                                                               Case number   (if known)

             Camp West       Covina

             Name


11.   Why    is the   case filed      in   Check all that apply:
      this district?
                                           •          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           C         A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does    the debtor own or            • No
                                                              Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           C       Yes.
      property that needs
      immediate attention?                                    Why does the property need immediate attention? (Check all that apply.)
                                                              C        It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                                   What is the hazard?
                                                              C        It needs to be physically secured or protected from the weather.
                                                              C     It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                                   livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                              C        Other
                                                              Where              is       the property?
                                                                                                                      Number, Street, City, State & ZIP Code
                                                              Is   the property insured?
                                                              CNo
                                                              C        Yes.               Insurance agency
                                                                                          Contact name
                                                                                          Phone



             Statistical   and   administrative           information




13.   Debtor’s      estimation    of       .              Check one:
      available funds                                                                                            .


                                                          C    Funds will be available for distribution to unsecured creditors.
                                                                                      .           .




                                                          • After any administrative expenses are paid, no funds will be available to unsecured creditors.


14.   Estimated number           of
                                               • 1-49                                                                     C   1,000-5,000                                 C   25,001-50,000
      creditors
                                               C   50-99                                                                  C   5001-10,000                                 C   50,001-1 00,000
                                               C   100-1 99                                                               C   10,001-25,000                               C   More thanloo,000
                                               0   200-999


15.   Estimated Assets                         • $0- $50,000                                                              C   $1,000,001 $10 million
                                                                                                                                           -
                                                                                                                                                                          C   $500,000,001 $1 billion
                                                                                                                                                                                           -




                                               C   $50,001 $100,000-
                                                                                                                          C   $10,000,001 $50 million
                                                                                                                                               -
                                                                                                                                                                          C   $1,000,000,001 $10 billion
                                                                                                                                                                                               -




                                               C   $100,001 $500,000       -
                                                                                                                          C   $50,000,001 $100 million
                                                                                                                                               -
                                                                                                                                                                          C   $10,000,000,001 $50 billion
                                                                                                                                                                                                   -




                                               C   $500,001 $1 million     -
                                                                                                                          C   $100,000,001 $500 million
                                                                                                                                                   -
                                                                                                                                                                          C   More than $50 billion


15.      Estimated liabilities                 C   $0- $50,000                                                            C   $1,000,001 $10 million
                                                                                                                                           -
                                                                                                                                                                          C   $500,000,001 $1 billion
                                                                                                                                                                                           -




                                               C   $50,001 $100,000    -
                                                                                                                          C   $10,000,001 $50 million
                                                                                                                                               -
                                                                                                                                                                          C   $1,000,000,001 $10 billion
                                                                                                                                                                                               -




                                               • $100,001                  -   $500,000                                   C   $50,000,001 $100 million
                                                                                                                                               -
                                                                                                                                                                          C   $10,000,000,001 $50 billion
                                                                                                                                                                                                   -




                                               C $500,001                  -   $1 million                                 C   $100,000,001 $500 million
                                                                                                                                                   -
                                                                                                                                                                          C   More than $50 billion




 Official Form 201                                         Voluntary Petition                         for   Non-Individuals Filing   for   Bankruptcy                                                  page   4
                                                                     _____




               Case 2:21-bk-10036-VZ                      Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                            Desc
                                                          Main Document    Page 5 of 51
Debtor   The Divide Conquer Company L.LC dba Fit Body Boot                                          C niinber (Kn)
         CampWest Covina
         Nw.



         Request for Relief, Declaration, and Signatures

WARNING    -   Bankruptcy fraud is a serious aine. Making a false statement in conneion with a bankruptcy case can result in fines up to $500,000 or
               bnprisonment for up to 20 pare, orboth. 18 LJS.C. § 152. 1341, 1519, and 3571.

 17. Declaration and signatwe
    of authorized                  The debtor requests relief üi accordance with the chapter of title 11, United States Code, spedhied in this petition.
    representative of debto
                                   I have been authorized to f this petition on behalf of the debtor.

                                   I have exanined the jifomiation ii this petition and have a reasonable belief that the information is true and corTect.

                                   I declare under penalty of perjury that the fore9oing is true and correct.

                                   Exeojtedon
                                                    MM! DO I YYY

                                                                                                           Mario Devres
                                   Sign ture of aJhorized representative of debtor                         Printed name

                                   Title   Chief Executive Officer




 18. SIgnature o(attmney
                                                F attorr.ey


                                    Michael Jay Berger
                                    Pdeted name

                                    Law Offices of Michael Jay Berger
                                    Firm name

                                    9454 Wilshire Boulevard, 6th floor
                                    Beverly Hills, CA 90212
                                    Nunter, Street City, State & ZIP Code


                                    Contact phone      (310) 271-6223               Emali address


                                    100291 CA
                                    B nuner and Stale




   O1h1caI Form 201                           Voluntary Petition for Non-Individuala Filing tot Bankruptcy                                                   page f
         Case 2:21-bk-10036-VZ                Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59   Desc
                                              Main Document    Page 6 of 51

                                     The Divide & Conquer Company LLC
                                                 STATEMENT OF CASH FLOWS
                                                      January December 2020
                                                               -




                                                                                                       TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                       51,213.08
 Adjustments to reconcile Net Income to Net Cash provided by operations:
 Uncategorized Asset                                                                               -2,01 1.31
  Line of Credit                                                                                  1 8,286.06
  Loan Payable                                                                                    10,132.81
  SB Financial Solutions                                                                           -2,484.72
  Webbank Loan                                                                                     -5,035.50
 Total Adjustments to reconcile Net Income to Net Cash provided by operations:                    18,887.34
Net cash provided by operating activities                                                        $70,100.42
FINANCING ACTIVITIES                                                                            $ -69,840.49
NET CASH INCREASE FOR PERIOD                                                                          $259.93
Cash at beginning of period                                                                            -11.03
CASH AT END OF PERIOD                                                                                 $248.90




                                            Thursday, December31, 2020 08:49 PM GMT-08:00                1/1
             Case 2:21-bk-10036-VZ       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59         Desc
                                         Main Document    Page 7 of 51

                                 The Divide & Conquer Company LLC
                                                    PROFIT AND LOSS
                                                  January   -   December 2020



                                                                                                        TOTAL
Income
  Sales                                                                                           151,613.45
Total Income                                                                                     $151,613.45
Cost of Goods Sold
 Cost of Goods Sold                                                                                     -46.90
 Shipping                                                                                               105.95
Total Cost of Goods Sold                                                                                $59.05
GROSS PROFIT                                                                                     $151,554.40
Expenses
 Advertising & Marketing                                                                            2,285.88
 Bank Charges & Fees                                                                                   1,976.21
 Car & Truck                                                                                           6,774.31
 Dues & subscriptions                                                                                  2,407.33
 EBF PARTNERS                                                                                          2,827.50
 FORWARD FINANCING                                                                                     1,407.00
 FRANCHISE FEES                                                                                    11,352.00
 FRONTIER INTERNET                                                                                     1,151.94
 Insurance                                                                                             4,613.06
 Legal & Professional Services                                                                      3,612.89
 MANTIS FUNDING                                                                                        1,980.00
 Meals & Entertainment                                                                                 2,243.66
 MERCEDES 2017 ECLASS                                                                                  1,098.41
 Office Supplies & Software                                                                             613.14
 Payroll Expenses                                                                                       761.03
 Reimbursable Expenses                                                                                  200.00
 Repairs & Maintenance                                                                                 1,050.00
 Salaries & Wages                                                                                  44,938.42
 Supplies                                                                                              1,282.08
 Taxes & Licenses                                                                                      2,769.30
 TECH EQUIPMENT                                                                                         233.02
 Telephone Expense                                                                                      356.50
 Travel                                                                                                 719.29
 Utilities                                                                                             3,681.89
Total Expenses                                                                                   $100,334.86
NET OPERATING INCOME                                                                              $51,219.54

Other Expenses
 Reconciliation Discrepancies                                                                              6.46
Total Other Expenses                                                                                      $6.46
NET OTHER INCOME                                                                                        $ -6.46
NET INCOME                                                                                        $51,213.08




                                 Accrual Basis Thursday, December 31, 2020 08:46 PM GMT-08:00               1/1
             Case 2:21-bk-10036-VZ          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59         Desc
                                            Main Document    Page 8 of 51

                                    The Divide & Conquer Company LLC
                                                        BALANCE SHEET
                                                     As of December 31, 2020


                                                                                                           TOTAL
ASSETS
 Current Assets
  Bank Accounts
  Wells Fargo 6793                                                                                         248.90
  Total Bank Accounts                                                                                     $248.90
  Other Current Assets
   Uncategorized Asset                                                                                    2,011.31
  Total Other Current Assets                                                                          $2,011.31
 Total Current Assets                                                                                 $2,260.21
 Fixed Assets
  Asset                                                                                                   4,594.00
  Auto   -   Dodge Durango 2015                                                                       32,000.00
 Total Fixed Assets                                                                                  $36,594.00
TOTAL ASSETS                                                                                         $38,854.21
LIABILITIES AND EQUITY
 Liabilities
  Current Liabilities
   Other Current Liabilities
   Car Loan                                                                                           28,680.00
   Line of Credit                                                                                     18,286.06
   Loan Payable                                                                                       10,132.81
   SB Financial Solutions                                                                             -2,484.72
   Webbank Loan                                                                                       18,753.16
  Total Other Current Liabilities                                                                    $73,367.31
  Total Current Liabilities                                                                          $73,367.31
 Total Liabilities                                                                                   $73,367.31
 Equity
  Owner’s Pay & Personal Expenses                                                                     -56,282.50
  Retained Earnings                                                                                   -29,443.68
  Net Income                                                                                          51,213.08
 Total Equity                                                                                       $ -34,513.10
TOTAL LIABILITIES AND EQUITY                                                                         $38,854.21




                                    Accrual Basis Thursday, December 31, 2020 08:46 PM GMT-08 00              1/1
         Case 2:21-bk-10036-VZ                 Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59   Desc
                                               Main Document    Page 9 of 51

                                            SERIUS INVESTMENT GROUP
                                                  STATEMENT OF CASH FLOWS
                                                       January December 2020
                                                                -




                                                                                                       TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                         3,51821
 Adjustments to reconcile Net Income to Net Cash provided by operations:
 Uncategorized Asset                                                                                    323.00
  BLUE AMEX                                                                                            -126.00
 Total Adjustments to reconcile Net Income to Net Cash provided by operations:                         197.00
Net cash provided by operating activities                                                          $371 5.21
FINANCING ACTIVITIES
 Owner’s Pay & Personal Expenses                                                                  -12,425.85
Net cash provided by financing activities                                                        $ -12,425.85
NET CASH INCREASE FOR PERIOD                                                                      $-8,710.64
Cash at beginning of period                                                                            823.45
CASH AT END OF PERIOD                                                                             $ -7,887.19




                                             Thursday, December31, 2020 08:44 PM GMT-08:00                1/1
             Case 2:21-bk-10036-VZ       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59         Desc
                                         Main Document    Page 10 of 51

                                    SERIUS INVESTMENT GROUP
                                                     PROFIT AND LOSS
                                                   January   -   December 2020


                                                                                                         TOTAL
Income
 Sales                                                                                             39276.98
Total Income                                                                                      $39,276.98
Cost of Goods Sold
 Shipping                                                                                                57.65
Total Cost of Goods Sold                                                                                $57.65
GROSS PROFIT                                                                                      $39,219.33
Expenses
 Advertising & Marketing                                                                               1,518.10
 Bank Charges & Fees                                                                                   2,573.18
 Car & Truck                                                                                           6,845.34
 Contractors                                                                                            784.49
 Dues & Subscriptions                                                                                  3,267.82
 FRANCHISE FEES                                                                                    12,731.33
 Job Supplies                                                                                          1,402.05
 Legal & Professional Services                                                                         2,438.34
 Meals & Entertainment                                                                                 2,725.33
 Office Supplies & Software                                                                              146.47
 Phone Expense                                                                                          297.62
 Rent & Lease                                                                                          5,753.95
 Taxes & Licenses                                                                                         20.00
 Travel                                                                                                  32.00
 Utilities                                                                                             1,665.10
Total Expenses                                                                                    $42,201.12
NET OPERATING INCOME                                                                              $ -2,981.79
Other Income
 EDIL GRANT                                                                                         6,500.00
Total Other Income                                                                                 $6,500.00
NET OTHER INCOME                                                                                   $6,500.00
NET INCOME                                                                                         $3,518.21




                                 Accrual Basis Thursday, December 31, 2020 08:42 PM GMT-08:00              1/1
         Case 2:21-bk-10036-VZ                  Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59          Desc
                                                Main Document    Page 11 of 51

                                           SERIUS INVESTMENT GROUP
                                                             BALANCE SHEET
                                                          As of December 31, 2020


                                                                                                                TOTAL
ASSETS
 Current Assets
 Bank Accounts
  WELLS FARGO 6835                                                                                          -7,887.19
 Total Bank Accounts                                                                                       $ -7,887.19
 Other Current Assets
 Due from Kemetic Cleaning Company                                                                             2,726.50
  Uncategorized Asset                                                                                           -323.00
 Total Other Current Assets                                                                                 $2,403.50
 Total Current Assets                                                                                      $ -5,483.69
 Fixed Assets
  Company Car        -   Lexus ES300 H                                                                      22,000.00
 Total Fixed Assets                                                                                        $22,000.00

TOTAL ASSETS                                                                                               $16,516.31

LIABILITIES AND EQUITY
 Liabilities
  Current Liabilities
   Credit Cards
    BLUE AMEX                                                                                                 -126.00
    Mechanics Bank Credit Card                                                                              18,218.19
  Total Credit Cards                                                                                       $18,092.19
  Other Current Liabilities
   Car Loan Lexus ES300 2013
               -
                                                                                                            18,500.00
  Total Other Current Liabilities                                                                          $18,500.00

  Total Current Liabilities                                                                                $36,592.19

 Total Liabilities                                                                                         $36,592.19
 Equity
  Owner’s Pay & Personal Expenses                                                                           -3,800.34
  Retained Earnings                                                                                        -19,793.75
  Net Income                                                                                                 3,518.21
 Total Equity                                                                                             $ -20,075.88
TOTAL LIABILITIES AND EQUITY                                                                               $16,516.31




                                         Accrual Basis Thursday, December 31, 2020 08:44 PM GMT-08:OO               ill
                                                                                 ___
                                                                             _____
                                                                             ___
                                                                                       ____
                                                                                  ___________
                                                                                              _____
                                                                                                 ____
                                                                                                        ______________                           —   __________




            Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                             Desc
                                                          Main Document    Page 12 of 51




Fli n this information to identify    the case:


Debtor name        The Divide & Conquer Company               LLC dba Fit Body Boot Camp West Covina

Uned States Bmy Cowt hx the                 CENTRAL DISTRICT OF CAJFORI1A



Case nt,ther (1obn)                                   -




                                                                                                                                    J   CheckWthisisan
                                                                                                                                        amendeding



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
An Individual who Is authorized to act on behalf of a non4ndlvldual debtor, such as a corporation or partnership, must sign and saAjmlt this
form for the schees of sets and liabilities, any other document that requires a declandon that is not Included in the document, and any
anendinei*s of those documents. This form mt state the Individual’s position or relationship to the debtor, the Identity of the document.
and the date. Bankniptcy Rules 1008 and 9011.

YMRNING Bankncy fraud Is a sedo crhne. Ualthig a false statwnent. concealing property, or obtaining money or property by fraud In
            -


connection with a beI*fl2CY case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. § 152,1341,
1519, and 3571.



                Decwion and slgnabxe


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized        agent   of the partnership; or another
      in&vkfu& serva’ig as a representative of the debtor ii this case.


      I have examined the information in the documents cheded below and I have a reasonable belief that the information is true arid correct

       •          SdJedL A: Assets-Real and Perial Property (Official Form 206A1B)
       •          ScheduleD: Creditors M’o Have Claims Secured by Pmperiy (Official Form 206D)
       •          Sdiec)ie EiF: Cieors bWio Have Lhisscried Claims (Official Form 206E1F)
       •          Scheduie G: Executory Contracts end Unexpired Leases (Official Form 206(3)
       •         Scthec*de H: Ccdebers (Official Fomi 206H)
       •         Sunwnary of Assefs and LiabIkties fix Non-individuals (Official Form 2O6Sum)
       Q          Aniended Sdi&r
                          11 or- r9 Cases List of Creditors Mio Have the 20 Largest Unrecraed Claims and Are Not Inizders (Official Form 204)
       •
       I]         otherdocumentthatrequiresadeclarabon

      I cledare   under penaay of perjury that   the foregoing is true and correct

       Dadon                   /))/t?Q                        x
                                                                  Signature of individual signing on behal of debtor

                                                                  Mario Devres
                                                                  Printed name

                                                                  Chief Executive Officer
                                                                  Position or reistionship to debtor




Official Form 202                                         DeclaratIon Under Penalty of Perjury for Non-Individual Debtors
Soeww Ccçyfl1 (C) 1996-.2 B.st Cii., 110-
                                     _______________________________

                    Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                Desc
                                                                   Main Document    Page 13 of 51

 Fill in this information to identify the case:
 Debtor name The Divide & Conquer Company LLC dba Fit Body Boot
                    Camp West Covina
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
[Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                                                                                                                    12l15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and            Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
complete mailing address,       and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code              creditor contact       debts, bank loans,               unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       professional services,               disputed        value of collateral or setoff to calculate unsecured claim.
                                                       and government                                       Total claim, if            Deduction for value        Unsecured claim
                                                       contracts)                                           partially secured          of collateral or setoff
ADP, LLC                                                      Invoice                                                                                                      $4,000.00
PD Box 31001 -1 874
Pasadena, CA
91110-1 874
Bank of America                                               Credit Card for                                                                                            $10,131.12
Attn: Bankruptcy                                              dba Serius
NC4-10                                                        Investment Group
POB 26012
Greensboro, NC
27410
Chase Bank                                                    Credit Card for                                                                                            $44,570.68
P0 Box 78035                                                  dba Serius
Phoenix, AZ                                                   Investment Group
85062-8035
Chris Martinez                                                pre-petition                                                                                                    $300.00
1227 Oakburn Drive                                            wages due for
Walnut, CA 91789                                              118/2021 pay
                                                              pod
Everest Business                                              Purchase of                                            $17,153.50                  Unknown                   Unknown
Funding                                                       certain “future
5 West 37th Street,                                           receipts” from
Ste 1100                                                      Debtor
Attn: Tia Forbes,
Account Manager
New York, NY 10018
Fit Body Boot                                                  Franchise fees for                                                                                          $5,600.00
Camp, Inc.                                                     Upland Location
do Ken Lynch
5867 Pine Avenue
Chino Hills, CA
91709-6531
Fit Body Boot                                                  Franchise fees for                                                                                          $5,947.86
Camp, Inc.                                                     West Covina
do Ken Lynch                                                   location
5867 Pine Avenue
Chino Hills, CA
91709-6531

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

                                                                                                                                                              Best Case Bankruptcy
Software Copyri9ht (ci 1996-2020 Best Case, LLC www.bestcasa.com
                                             -
                            Case 2:21-bk-10036-VZ                       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                 Desc
                                                                        Main Document    Page 14 of 51

                                                                                                                   Case number (if known)
Debtor       The Divide & Conquer Company LLC dba Fit Body Boot
             Camp West Covina
             Name

Name of creditor and      Name, telephone number Nature of claim                              Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                           is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                           unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                           disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                  Total claim, if            Deduction for value        Unsecured claim
                                                                                                                  partially secured          of collateral or setoff
Forward Financing                                                  Future receivables                                       $4,862.00                 Unknown                    Unknown
100 Summer Street,                                                 sold by the Debtor
Ste 1175
Boston, MA 02110
iHeart Radio                                                       services                                                                                                      $6,000.00
3400 W Olive Ave.,
#550
Burbank, CA 91505
John Lucero                                                        pre-petitiori                                                                                                    $650.00
538 N. Lyall Avenue                                                wages due for
Walnut, CA 91789                                                   11812021 pay

Mechanics Bank                                                     Credit Card for                                                                                             $18,265.06
18400 Vin Karman                                                   dba Serius
Irvine, CA 92612                                                   Investment Gp_
Miguel Felix                                                       pre-petition                                                                                                     $100.00
8654 Beverly Blvd.                                                 wages due for
Pico Rivera, CA                                                    1/8I2021 pay
90660                                                              period
Proper Management                                                  Unpaid rent +              Contingent                                                                       $25,723.90
do Kirk Downing,                                                   CAM charges for            Unliquidated
Esq.                                                               the premises Fit           Disputed
1313 E Maple Street,                                               Body Bootcamp
Ste 201                                                            West Covina
Bellingham, WA                                                     located at 450 S.
98225-5708                                                         Glendora Avenue,
                                                                   West Covina, CA
                                                                   91790
Scenic Avenue                                                      Unpaid rent for            Contingent                                                                        $1 8,359.73
Properties, LLC                                                    the Upland                 Unhiquidated
do Warner                                                          location dba               Disputed
Management, LLC                                                    Serius Investment
Attn: Sharon G.                                                    Group
Martinez, RPA
2850 S. Fairview
Street
Santa Ana, CA
92704
Scott and Joyce                                                     Seller Note for                                                                                             $95,884.25
Wyatt                                                               purchase of the
16768 Mesa Oak                                                      West Covina
Avenue                                                              location
Chino Hills, CA
91709




Official form 204                                      Chapter 11 or Chapter 9 Cases: List of Creditors lMo Have the 20 Largest Unsecured claims                                 page 2

Software   Copyright   Id   1996-2020 Best Case, LLC v.ww besicasecom
                                                   -
                                                                                                                                                                    Best Case Bankruptcy
                    Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                Desc
                                                                   Main Document    Page 15 of 51

                                                                                                             Case number (if known)
Debtor   The Divide & Conquer Company LLC dba Fit Body Boot
         çjp West Covina
          Name

Name of creditor and      Name, telephone number Nature of claim                        Indicate it claim   Amount of claim
complete mailing address, and email address of   (for example, trade                     Is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount If
including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                     disputed        value of collateral or setoff to calculate unsecu red claim.
                                                                                                            Total claim, if            Deduction for value        Unsecured claim
                                                                                                            partially secured          of collateral or setoff
Small Business                                                Debtor’s           Contingent                         $22,362.30                  Unknown                    Unknown
Financial Solutions                                           inventory, goods,
do Rapid Finance                                              merchandise,
4500 East West                                                accounts
Highway, 6th Floor                                            receivable, and
Bethesda, MD 20814                                            other property
                                                              now existing or to
                                                              be acquired in the
                                                              future




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors tMo Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (ci 1996-2020 Best Case, LLC www.besicase.com
                                             -
                                                                                                                                                              Best Case Bankruptcy
                                                                                                   _____




         Case 2:21-bk-10036-VZ                    Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                          Desc
                                                  Main Document    Page 16 of 51

                                                 United States Bankruptcy Court
                                                         Central District of California
 Inre    The DMde&ConquerCompany LLC dba Fit Body BootCamp                                              CaseNo.
                                                                           Dcbtor(s)                    Chapter      -   11

                                             LIST OF EQUITY SECURiTY HOLDERS
Following is the list of the Debtoi’s equity surity holders which is prepared m accordance with rule 1007(aX3) for filing in this Chapter Ii Case

Name and last known address or place of                  Security Class Number of Securities                      Kind of Interest
business of holder
 Mario Devres                                                                  100%
 53205 Monaco Street
 Lake Bsinore, CA 92532


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

          I, Mario Devres, the Chief Executive Officer of the corporation named as the debtor in this case, declare under
penalty of peijuiy that I have read the foregoing List of Equity Security Holdei and that it is true and cozt to the best
of my information and belief.



 Date         tZ / 3                3(                              Signature
                                                                                    Mario Devres

                   Ped(yfccmcbg afaLe ltotement qfco          ngprcpery: Fme of up to $500,000 cc unpnscamci* for upto 5 years or both.
                                                               18 U.S.C.   §   152 id 3571.




 Sheet I [ I ut I ist ol’ Iqui1y Sceuril> I lokkrs
 SattwWO C.oiyrl (C) 1996 202(2 BeI Co, LLC ww buM aNn
          Case 2:21-bk-10036-VZ                   Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                        Desc
                                                  Main Document    Page 17 of 51



                              STATEMENT OF RELATED CASES
                           INFORMATION REQUIRED BY LBR 1015-2
            UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        1978 has previously been filed by or
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of
                                                                                                     partner,     an affiliate of the debtor, any
   against the debtor, his/her spouse, his or her current or former domestic
                                                                                         general      or   limited   partner, or member, or any
   copartneiship or joint venture of which debtor is or formerly was a
                                                                  or  person   in  control,    as   follows:     (Set  forth the complete number
   corporation of which the debtor is a director, officer,
                                                        date   flied,  nature    thereof      the    Bankruptcy        Judge    and urt to whom
   and title of each such of prior proceeding,
                                       and,   if not, the   disposition    thereof.   If  none,      so   indicate.    Also,  list  any real property
   assigned, whether still pending
    included in Schedule NB that was filed with any such prior proceeding(s).)
 None
                                                                                                             of 1898 or the Bankruptcy Reform
2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act
   Act of 1978 has previously been filed by or against the debtor or an affiliate                  of  the    debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person             in  control     of  the  debtor, partnership in which the
                                                                         or  person   in   control     of  the   debtor   as follows: (Set forth the
   debtor is a general partner, general partner of the debtor,
                                    each   such   prior proceeding,      date  filed,  nature     of   the   proceeding,     the Bankruptcy Judge
   complete number and title of
                                                                                                                   If  none,  so indicate. Also, list
    and court to whom assigned, whether still pending and, if not, the disposition thereof.
    any real property included in Schedule NB that was filed with any such prior proceeding(s                        ).)
 None
                                                                                                                           Reform Act of 1978 has
3. (lfpetitioneris a corporation)A petition under the Bankruptcy Act of 1898 or the Bankruptcy of the debtor, an officer
                                                                                         subsidiaries,         a director
    previously been filed by or against the debtor, or any of its affiliates or
                                                                                                                         partner, a general partner
    of the debtor, a person in control of the debtor, a partnership in which the debtor is general
                                               partner,  director,   officer, or  person     in control      of the debtor,   or any persons, firms
    of the debtor, a relative of the general                                                                                         and title of each
                                                                                                                          number
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete                                     assign ed, whether
                                                                                                       and    court   to whom
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge
                                                                           indicate.  Also,     list  any    real  property   included    in Schedule
    still pending, and if not, the disposition thereof. If none, so
    NB that was filed with any such prior proceeding(s        ).)
 None
                                                                                              of 1978, including amendments thereof, has
4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act
                                   debtor within  the  last  180  days:   (Set  forth  the    complete       number and title of each such prior
    been filed by or against the
                                                                                                     court to whom assigned, whether still
    proceeding, date filed, nature of proceeding, the Bankruptcy Judge and
                                                                                 Also,   list  any    real property induded in Schedule NB
    pending, and if not, the disposition thereof. If none, so indicate.
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of peijury, that the foregoing is true and correct.
 Executed at West Covina                            —         ,   California.                /‘
                                                                                          Mario Devres
 Date:                Li-i 3) /7 Z’22D                                                    Signature of Debtor 1



                                                                                           Signature of Debtor 2




                    Th m       mandovy. It has been lp1ov.d I use hi e unaed s B*rjr Cowl tor Ue Cental DI & Caik,nU
                                                                                     F 1015-2.1.STMTRELATED.CASES
                               ___________
                                          ____    _______
                                                                              ____________________          __




              Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                 Desc
                                                            Main Document    Page 18 of 51
Fill in this information to identify the case:
Debtor name           The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

United States Bankruptcy Court for the:          CENTRAL DISTRICT OF CALIFORNIA

       number   (if   known)
Case




                                                                                                                 Checkifthisisan
                                                                                                                 amended filing



Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                12/15


I Summary of Assets
1.     Schedule A/B: Assets-Real and Personal Property (Official Form 206A1B)

       la. Real property:                                                                                                                 0.00
                                                                                                                  $
           Copy line 88 from Schedule A/B

       lb. Total personal property:                                                                                                17,921.42
                                                                                                                  $
           Copy line 91A from Schedule A/B

       lc. Total of all property:                                                                                                  17,921.42
                                                                                                                  $
           Copy line 92 from Schedule A/B


IIiW       Summary of Liabilities


2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)                                              44,377.80
                                                                                                                  $
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D


3.     Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 208E1F)

       3a. Total claim amounts of priority unsecured claims:                                                      $                  1,050.00
           Copy the total claims from Part 1 from line 5a of Schedule EJF
                                                                                                                      -




       3b. Total amount of claims of nonpriority amount of unsecured claims:                                                     234,482.60
                                                                                                                 +$
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule ElF


4.     Total liabilities
       Lines 2 + 3a + 3b                                                                                         [L9i0.40J




 Official Form 2065um                               Summary of Assets and Liabilities for Non-Individuals                              page 1
                                                                                                                          Best Case Bankruptcy
Software Copyright (C) 996-2O2O Best Case, LLC www.bestcasecom
                                            -
___________
                ___
                                   ___________
                              ___________
                                                               __________________________
                     ____________________________________________
                                                           _____
                                                      ___________
                                               ___________
                                          ___________
                                                                  ___________
                                                                             ___________
                                                                                             ___________




                 Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                      Desc
                                                               Main Document    Page 19 of 51
 Fill in this information to identify the case:

 Debtor name            The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

                      (if known)
                                                                                                                                          Check if this is an
 Case     number




                                                                                                                                          amended filing




Official Form 206NB
Schedule AIB: Assets                                     -   Real and Personal Property                                                                    12/15

                                                                                                     legal, equitable, or future interest.
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other            include assets and properties
                                                                                     debtor’s own benefit. Also
Include all property in which the debtor holds rights and powers exercisable for the
                                                                                     capitalized. In Schedule A/B, list any executory contracts
which have no book value, such as fully depreciated assets or assets that were not
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases
                                                                                            (Official Form 206G).

                                                                                       sheet to this form. At the top of any pages added, write
Be as complete and accurate as possible. If more space is needed, attach a separate
                                                                                         to which the additional information applies. If an
the debtor’s name and case number (if known). Also identify the form and line number
                 is attached, include the amounts from the attachment in the total for the  pertinent part.
additional sheet
                                                                                                  supporting schedules, such as a fixed asset
For Part I through Part II, list each asset under the appropriate category or attach separate
          or depreciation  schedule,  that gives the details for each asset in a particular category. List each asset only once. In valuing the
schedule
                                                                                       to understand the terms used in this form.
debtor’s interest, do not deduct the value of secured claims. See the instructions
II           Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       El No. Go to Part 2.
       [j1J Yes Fill in the information below.                                                                                             Current value of
       All cash or cash equivalents owned or controlled by the debtor                                                                      debtor’s interest

 3.           Checking, savings, money market, or financial brokerage accounts (Identify all)
                                                                   Type of account                             Last 4 digits of account
              Name of institution (bank or brokerage firm)
                                                                                                               number

                                                                          Checking account for
                                                                          the Upland location                  6835                                         $336.72
              3.1.      Wells Fargo



                                                                          Checking account for
                                                                          the West Covina
                                                                                                               6793                                         $684.70
              3.2.      Wells Fargo                                       location




  4.          Other cash equivalents (Identify all)


  5.          Total ofPartl.                                                                                                                          $1,021.42
                                                                                                    line 80.
              Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to

 I1iW         Deposits and Prepayments
 6. Does the debtor have any deposits or prepayments?

       [1 No. Go to Part 3.
       1?J Yes Fill in the information   below.

  7.           Deposits, including security deposits and utility deposits
               Description, including name of holder of deposit


               7.1.



                                                                                                    and rent
  8.           Prepayments, including prepayments on executory contracts, leases, insurance, taxes,
               Description, including name of holder of prepayment

                                                              Schedule NB Assets       Real and Personal Property                                               page 1
  Official Form 206A1B                                                             -




                                                                                                                                                     Best Case Bankruptcy
  Software Copyright (c) 1996-2020 Best Case, LLC ‘aww.bestcasecom
                                                 -
                Case 2:21-bk-10036-VZ                                Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                  Desc
                                                                     Main Document    Page 20 of 51
Debtor          The Divide & Conquer Company LLC dba Fit Body                                               Case number     (If known)
                Boot Camp West Covina
                Name

9.          Total of Part 2.
            Add lines 7 through 8. Copy the total to line 81.

ITi          Accounts receivable
10. Does the debtor have any accounts receivable?

     JJ No. Go to Part 4.
     {j Yes Fill in the information below.
11.         Accounts receivable
             11 a. 90 days old or less:                              $1 0,900.00       -                                    0.00                         $1 0,900.00
                                                 face amount                                  doubtful or uncollectible accounts




12.         Total of Part3.                                                                                                                          $10,900.00
            Current value on lines ha          +   lib   =   line 12. Copy the total to line 82.

IT           Investments
13. Does the debtor own any investments?

     [7J No. Go to Part 5.
     [1 Yes Fill in the information below.

irii.        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     [J   No. Go to Part 6.
          Yes Fill in the information below.


IIi(         Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     11 No. Go to Part 7.
     [1 Yes Fill in the information below.

IIiW         Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

          No. Go to Part 8.
     [    Yes Fill in the information below.

             General description                                                           Net book value of         Valuation method used     Current value of
                                                                                           debtor’s interest         for current value         debtor’s interest
                                                                                           (Where available)

39.          Office furniture

40.          Office fixtures

41.          Office equipment, including all computer equipment and
             communication systems equipment and software
             West Covina location: office furniture, such as
             chairs, table, desks, cabinets; gym equipment
             such as dumbbells, resistance bands, weights,
             ankle weights, exercise mats.                                                                 $0.00                                           $2,000.00


             1332W 9th Street, Unit B, Upland, CA 91786                                                    $0.00     .             -     ...
                                                                                                                                                           $2,000.00

Official Form 206A/B                                               Schedule A/B Assets         -   Real and Personal Property                                   page 2
Software Copyright   (C)   1996-2020 Best Case, LLC ww bestcase.com
                                                   -
                                                                                                                                                      Best Case Bankruptcy
                                                                                                       __
                                                                                                      ____
                                                                                                 _
                                                                           ___________
                                                                 __ __________
                                                       ___________
                                                     ___________




                Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                         Desc
                                                              Main Document    Page 21 of 51
Debtor         The Divide & Conquer Company LLC dba Fit Body                                  Case number (If known)
               Boot Camp West Covina
               Name

           (Upland Fit Body Boot Camp): gym equipment
           such as dumbbells, resistance bands,
           weights, ankle weights, exercise mats.
           Estimated value is $1,500. Office furniture
           such as chairs, table, desk and a computer
           ji value        is appx. $500).



42.         Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

43.         Total of Part 7.                                                                                                              $4,000.00
            Add lines 39 through 42. Copy the total to line 86.

44.         Is a depreciation schedule available for any of the property listed in Part 7?
            JNo
            H Yes
45.         Has any of the property listed in Part 7 been appraised by a professional within the last year?
            [jNo
            El Yes
I1T(:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

      E1 No. Go to Part 9.
      El Yes Fill in the information below.

 Part 9:     Real property
54. Does the debtor own or lease any real property?

      riNo. GotoPartlO.
      [iJ Yes Fill in the information below.

 Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

      LIN0. GotoPartil.
      jij Yes Fill in the information below.
                                                                                        franchise business
 Debtor leased two locations (Upland, CA and West Covina, CA) for operation of Debtor’s
 Fit Body Boot Camp.  Refer to Schedule G for details regarding each lease agreement.

                                                                             Net book value of          Valuation method used   Current value of
             General description                                                                                                debtor’s interest
                                                                             debtor’s interest          for current value
                                                                             (Where available)

 60.         Patents, copyrights, trademarks, and trade secrets

 61.         Internet domain names and websites

 62.         Licenses, franchises, and royalties
             Franchise license to operate Fit Body Boot
             Camp for the West Covina and Upland                                                                                                    $0.00
                                                                                              $0.00
             locations.




 63.         Customer lists, mailing lists, or other compilations


                                                             Schedule NB Assets       Real and Personal Property                                  page 3
 Official Form 206NB                                                              -




                                                                                                                                        Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC -wwwbestcase.com
                 Case 2:21-bk-10036-VZ                            Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                 Desc
                                                                  Main Document    Page 22 of 51
                                                                                                  Case number 1f known)
Debtor          The Divide & Conquer Company LLC dba Fit Body
                çaestCovin
                Name

           Customer information, including records, for
           the Upland location: $1,000
           Customer information, including records, for                                                                                $2,000.00
                                                                                                 $0.00
           the West Covina location: $1 ,,000



64.        Other intangibles, or intellectual property

65.        Goodwill

66.        Total of Part 10.                                                                                                        $2,000.00
           Add lines 60 through 65. Copy the total to line 89.
                                                                                              (as defined in 11 U.S.C. 101(41 A) and 107?
67.         Do your lists or records include personally identifiable information of customers
           JNo
           [1   Yes
                                                                                                 listed in Part 10?
68.         Is there an amortization or other similar schedule available for any of the property
            No
            LI Yes
                                                                                              the last year?
69.         Has any of the property listed in Part 10 been appraised by a professional within
            No
            H Yes
I1I           All other assets
70. Does the  debtor own any other assets that have not yet been reported on this form?
                                                                                             on this form.
           all interests in executory contracts and unexpired leases not previously reported
      Include

      jNo. GotoPartl2.
      LI Yes Fill in the information below.




                                                                                           Real and Personal Property                         page 4
 Officia’ Form 208A/B                                             Schedule NB Assets   -




                                                                                                                                    Best Case Bankruptcy
 Software Copyright   (C)   1996-2020 Best Case, LLC www.bestease.com
                                                   -
                                                                                 _______
                                                                             _____
                                                                             _____ _____




              Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                 Desc
                                                             Main Document    Page 23 of 51
Debtor        The Divide & Conquer Company LLC dba Fit Body                                  Case number         (If known)
              Boot Camp West Covina
              Na me




In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                           Current value of                   Current value of real
                                                                                 personal property                  property

80. Cash, cash equivalents, and financial assets.                                             $1,021.42
    Copy line 5, Part 1

81.    Deposits and prepayments. Copy line 9, Pan’ 2.                                             $0.00

82. Accounts receivable. Copy line 12, Part 3.                                               $10,900.00

83.    Investments. Copy line 17, Pan’4.                                                          $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85.    Farming and fishing-related assets. Copy line 33, Part 6.                                     $0.00

86. Office furniture, fixtures, and equipment; and collectibles.                              $4,000.00
    Copy line 43, Part 7.

 87.   Machinery, equipment, and vehicles. Copy line 51, Part 6.                                     $0.00

 88.   Real property. Copy line 56, Part 9                                                             >
                                                                                                                        Eoo
 89.   Intangibles and intellectual property. Copy line 66, Part 10.                          $2,000.00

 90. All other assets. Copy line 78, Part 11.                               +                        $0.00


 91. Total. Add lines 80 through 90 for each column                                        $17,921     2     +   91b.          :Thp:2o__:

 92. Total of all property on Schedule AIB. Add lines 91a+91b=92                                                                            $17,921.42




 Official Form 206A1B                                       Schedule NB Assets   -   Real and Personal Property                                        page 5
                                                                                                                                             Best Case Bankruptcy
Software Copyright (C) 1996-2020 Best Caae, LLC www.bestcase.com
                                             -
                Case 2:21-bk-10036-VZ                                  Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                       Desc
                                                                       Main Document    Page 24 of 51
 Fill in this information to identify the case:
 Debtor name              The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

 United States Bankruptcy Court for the:                    CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                               Q Check if this is an
                                                                                                                                                     amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

Be as complete and accurate as possible.
1. Oo any creditors have claims secured by debtor’s property?
         No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
      U Yes. Fill in all of the information below.
I1            List Creditors Who Have Secured Claims
                                                                                                                           Column A                    Column B
2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim.                                                                        Amount of claim             Value of collateral
                                                                                                                                                       that supports this
                                                                                                                           Do not deduct the value     claim
                                                                                                                           of collateral.
[erest Business Funding                                       Describe debtor’s property that is subject to a lien                    $17,153.50               Unknown
        Creditors Name                                        Purchase of certain “future receipts” from
        5 West 37th Street, Ste                               Debtor
        1100
        Attn: Tia Forbes, Account
        Manager
        New York, NY 10018
        Creditor’s mailing address                            Describe the lien
                                                              UCC Financina Statement
                                                              Is the creditor an insider or related party?
                                                              • No
        Creditors email address, if known                     D Yes
                                                              Is anyone else liable on this claim?
        Date debt was incurred                                    No
        02/1 9/2020                                           • Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4326
        Do multiple creditors have an                         As of the petition filing date, the claim is:
        interest in the same property?                        Check all that apply
        • No                                                     Contingent
        D Yes. Specify each creditor,                         D Unliquidated
        including this creditor and its relative              O Disputed
        priority.



        Forward Financing                                     Describe debtor’s property that is subject to a lien                      $4,862.00              Unknown
        Creditor’s Name                                       Future receivables sold by the Debtor
        100 Summer Street, Ste
        1175
        Boston, MA 02110
        Creditor’s mailing address                            Describe the lien
                                                              UCC Financing Statement
                                                              Is the creditor an insider or related party?
                                                              • No
        Creditor’s email address, if known                    0   Yes
                                                              Is anyone else liable on this claim?
        Date debt was incurred                                DNa
        03/04/2020                                            • Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        5156


Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright   id   1996-2020 Best Case, LLC   -   ww’w,bestcasecom                                                                                     Best Case Bankrriplcy
      _____________________________________________________________________________________


                   Case 2:21-bk-10036-VZ                       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                     Desc
                                                               Main Document    Page 25 of 51
              The Divide & Conquer Company LLC dba Fit Body
Debtor        Boot Camp West Covina                                                                   Case number     (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
       • No                                           0   Contingent
           Yes. Specify each creditor,                0   Unliquidated
       including this creditor and its relative       0   Disputed
       priority.



Jiness Financial
                                                      Describe debtor’s property that is subject to a lien                         $22,362.30        Unknown

       Creditor’s Name                                Debtor’s inventory, goods, merchandise,
       do    Rapid Finance                            accounts receivable, and other property now
       4500 East West Highway,                        existing or to be acquired in the future
       6th Floor
       Bethesda, MD 20814
       Creditor’s mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                      •No
       Creditor’s email address, if known             0 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                         ONo
       10/2912019                                     • Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       629V
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
       • No                                           • Contingent
       0 Yes. Specify each creditor,                  O   Unliquidated
       including this creditor and its relative       O   Disputed
       priority.



3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    $44,377.80


I1iI. List Others to Be Notified for a Debt Already Listed in Part I
List in alphabetical order any others who must be notified for a debt already listed in Part I. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part I, do not fill out or submit this page. If additional pages are needed, copy this page.
        Name and address                                                                                      On which line in Part I did       Last 4 digits of
                                                                                                              you enter the related creditor?   account number for
                                                                                                                                                this entity
        Rapid Finance
        do    Corporation Service Company
                                                                                                               Line   2.3
        P0 Box 2576
        Springfield, IL 62708




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 2

Software Copyright Ic) 1996.2020 Best Case, LLC -ww’wbestcase corn                                                                                   Best Case Bankruptcy
               Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                            Desc
                                                              Main Document    Page 26 of 51
 Fill in this information to identify the case:
 Debtor name           The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA

 Case number (ii known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AJB: Assets Real and
                                                                                                                                                               -


Personal Property (Official Form 206A1B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts I and
2 in the boxes on the left. If more space is needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

 •.           List All Creditors with PRIORITY Unsecured Claims

       1. Oo any creditors have priority unsecured claims? (See 11 U.S.C.          § 507).
             No. Go to Part 2.

          • Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditors name and mailing address             As of the petition filing date, the claim is:                           $300.00         $300.00
           Chris Martinez                                          Check all that apply.
           1227 Oakburn Drive                                         Contingent
           Walnut, CA 91789                                            Unliquidated
                                                                   D   Disputed

           Date or dates debt was incurred                         Basis for the claim:
                                                                   pro-petition wages due for 1/8/2021 pay period
           Last 4 digits of account number   n/a                   Is the claim subject to offset?

           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4J
                                                                       Yes


 2.2       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:                           $650.00         $650.00
           John Lucero                                             Check all that apply.
           538 N. Lyall Avenue                                        Contingent
           Walnut, CA 91789                                            Unhiquidated
                                                                       Disputed

           Date or dates debt was incurred                         Basis for the claim:
                                                                   pre-petition wages due for 1/8/2021 pay period
           Last 4 digits of account number   n/a                   Is the claim subject to offset?

           Specify Code subsection of PRIORITY                     • No
           unsecured claim 11 U.S.C. § 507(a) ()
                                                                   Q Yes




Official Form 206E1F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                      page 1 of 4
Software Copyright (c) 1996-2020 Best case, LLC www.bestcase.com
                                             -                                                                     24271                                 Best Case Bankruptcy
                Case 2:21-bk-10036-VZ                              Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                      Desc
                                                                   Main Document    Page 27 of 51
              The Divide & Conquer Company LLC dba Fit Body
 Debtor       Boot CamD West Covina                                                                              Case number (if known)
              Name

 2.3       Priority creditors name and mailing address                  As of the petition filing date, the claim is:                                        $100.00     $100.00
           Miguel Felix                                                 Check all that apply.

           8654 Beverly Blvd.                                           D Contingent
           Pico Rivera, CA 90660                                        D   Unliquidated
                                                                            Disputed

           Date or dates debt was incurred                              Basis for the claim:
                                                                        pre-petition wages due for 1/8/2021 pay period
           Last 4 digits of account number                              ts the claim subject to offset?
           Specify Code subsection of PRIORITY                          • No
           unsecured claim: 11 U.S.C. § 507(a) ()
                                                                        D Yes


              List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1      Nonpriority creditors name and mailing address                               As of the petition filing date, the claim is: Check all that apply                   $4,000.00
          ADP, LLC                                                                     D contingent
          PC Box 31001-1874                                                            D Unliquidated
          Pasadena, CA 91110-1874                                                      D   Disputed
          Date(s) debt was incurred November 2019                                      Basis for the claim:     Invoice
          Last 4 digits of account number 1785
                                                                                       Is the claim subject to offset?   I No D Yes

_3.2      Nonpriority creditor’s name and mailing address                              As of the petition filing date, the claim is: Checkallthat apply.                   $10,131.12
          Bank of America                                                              D Contingent
          Attn: Bankruptcy NC410                                                       0 Unliquidated
          POB 26012                                                                    0 Disputed
          Greensboro, NC 27410
                                                                                       Basis for the claim:     Credit Card for dba Serius Investment Group
          Date(s) debt was incurred  03/2019
          Last 4 digits of account number 5151                                         Is the claim subject to offset?   • No    0 Yes

 3.3      Nonpriority creditor’s name and mailing address                              As of the petition filing date, the claim is: Checkallthat apply.                  $44,570.68
          Chase Bank                                                                   0 Contingent
          PC Box 78035                                                                 0 Unliquidated
          Phoenix, AZ 850628035                                                        0   Disputed
          Date(s) debt was incurred 0312019                                            Basis for the claim:     Credit Card for dba Serius Investment Group
          Last 4 digits of account number 5774
                                                                                       Is the claim subject to offset?     No    0   Yes

_3.4      Nonpriority creditor’s name and mailing address                              As of the petition filing date, the claim is: Check all that apply                   $5,947.86
          Fit Body Boot Camp, Inc.                                                     o Contingent
          do Ken Lynch                                                                 o Unhiquidated
          5867 Pine Avenue                                                             0   Disputed
          Chino Hills, CA 91709-6531
                                                                                       Basis for the claim:     Franchise fees for West Covina location
          Date(s) debt was incurred 1 0122/2020
          Last 4 digits of account number 1352                                         Is the claim subject to offset?   • No    0   Yes


 3.5     1 Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is: Check all that apply.                  $5,600.00
          Fit Body Boot Camp, Inc.                                                     0 Contingent
          do Ken Lynch                                                                 0 Unhiquidated
          5867 Pine Avenue                                                             0 Disputed
          Chino Hills, CA 91 709-6531
                                                                                       Basis for the claim:     Franchise fees for Upland Location
          Date(s) debt was incurred 05I2020
                                                                                       Is the claim subject to offset?   I No 0 Yes
          Last 4 digits of account number 1129




Official Form 206 ElF                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                            Page 2 of 4
Software Copyright   (C)   1996-2020 Best Case, LLC -www.bestcase.com                                                                                                  Best Case Bankruptcy
_______




               Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                              Desc
                                                              Main Document    Page 28 of 51
              The Divide & Conquer Company LLC dba Fit Body
 Debtor       Boot Camp West Covina                                                                 Case number (if known)
              Name

          Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Check &lthat apply.                     $6,000.00
          iHeart Radio                                                      D Contingent
          3400 W Olive Ave., #550                                           D   Unliquidated
          Burbank, CA 91505                                                 C   Disputed
          Date(s) debt was incurred 2020
                                                                           Basis for the claim:    services
          Last 4 digits of account number        rita
                                                                           Is the claim subject to offset?         No       C Yes

          Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Checkallthat apply.                   $18,265.06
          Mechanics Bank                                                    C Contingent
          18400 Vin Karman                                                  C Unhiquidated
          Irvine, CA 92612                                                  C Disputed
          Date(s) debt was incurred     0312019                            Basis for the claim:    Credit Card for dba Serius Investment Group
          Last 4 digits of account number   5779
                                                                           Is the claim subject to offset?         No       C   Yes

_3.8      Nonpriority creditors name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $25,723.90
          Proper Management                                                 I   Contingent
          do Kirk Downing, Esq.                                             •
          1313 E Maple Street, Ste 201
          Bellingham, WA 98225-5708                                         I Disputed
          Date(s) debt was incurred 02/2020 812020      -                                 Unpaid rent + CAM charges for the premises Fit Body
                                                                           Basis for the claim:
          Last 4 digits of account number n/a                              Bootcamp West Covina located at 450 S. Glendora Avenue, West
                                                                           Covina, CA 91790
                                                                           Is the claim subject to offset?    I No C Yes

 3. Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check allthat apply                   $18,359.73
          Scenic Avenue Properties, LLC                                     I   Contingent
          do Warner Management, LLC
                                                                            I   Unliquidated
          Attn: Sharon G. Martinez, RPA
          2850 S. Fairview Street                                           I   Disputed
          Santa Ana, CA 92704                                              Basis for the claim: Unpaid rent for the Upland location dba Serius
          Date(s) debt was incurred 2020                                   Investment Group
          Last 4 digits of account number        flLL                      Is the claim subject to offset?    I    No       C   Yes

_3.10     Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                 $95,884.25
          Scott and Joyce Wyatt                                             C   Contingent
          1 6768 Mesa Oak Avenue                                            C   unliquidated
          Chino Hills, CA 91709                                             C   Disputed
          Date(s) debt was incurred 02/2019                                                        Seller Note for purchase of the West Covina location
                                                                           Basis for the claim:
          Last 4 digits of account number n/a
                                                                           Is the claim subject to offset?    I    No       C   Yes



IIi List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts I and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts I and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

          Name and mailing address                                                                  On which line in Partl or Part 2 is the           Last 4 digits of
                                                                                                    related creditor (if any) listed?                 account number, if
                                                                                                                                                      any

I1t Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                            Total of claim amounts
 5a. Total claims from Part I                                                                           5a.             $                      1,050.00
 5b. Total claims from Part 2                                                                           5b.    +        $                    234,482.60


Official Form 206 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 3 of4
Software Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                             -                                                                                                             Best Case Bankruptcy
                                                                                                                                 ____________________________




               Case 2:21-bk-10036-VZ                             Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                Desc
                                                                 Main Document    Page 29 of 51
              The Divide & Conquer Company LLC dba Fit Body
Debtor        Boot Camp West Covina                                                                Case number      (if known)
              Name


5c.                        I and 2
                                                                                                      5c.    $                        2355326OJ




Official Form 206 ElF                                           Schedule ElF: Creditors Who Have Unsecured Claims                                      Page 4 of 4
Software Copyright   (C)   1996-2020 Beat Case, LLC www.besfcase.com
                                                  -
                                                                                                                                                Best Case Bankruptcy
                Case 2:21-bk-10036-VZ                             Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                          Desc
                                                                  Main Document    Page 30 of 51
 Fill in this information to identify the case:
 Debtor name               The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

 United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
        D No. Check this box and file this form with the debtors other schedules. There is nothing else to report on this form.
        • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets Real and Personal
                                                                                                                    -                              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                     Franchise Agreement
              lease is for and the nature of                 for Fit Body Boot
              the debtor’s interest                          Camp, Inc. entered into
                                                             on March 7, 2019.
                                                             Renewal fee is $5,000.
                                                             Monthly royalty fee is
                                                             $997, paid monthly on
                                                             the 1st business day of
                                                             the month.
                     State the term remaining                                            Fit Body Boot Camp, Inc.
                                                                                         do Ken Lynch
              List the contract number of any                                            5867 Pine Avenue
                    government contract                                                  Chino Hills, CA 91709-6531


 2.2.         State what the contract or                     5-year lease for
              lease is for and the nature of                 operating a Fit Body
              the debtor’s interest                          Bootcamp located at
                                                             450 5. Glendora
                                                             Avenue, West Covina,
                                                             CA 91790. Divide and
                                                             Conquer is a sublesee
                                                             on the Master Lease
                                                             Agreement between
                                                             Super HK, LLC and
                                                             Wan Property
                                                             Management LLC
                                                             (“Lessor”) and Scott
                                                             and Joyce Wyatt
                                                             (“Lessee”) for Suite
                                                             109. Current monthly
                                                             base rent is $3,182.70.
                                                             In addition to base rent,
                                                             there are also monthly
                                                             CAM charges of $1,950.
                     State the term remaining                May 31, 2022                Proper Management
                                                                                         do Super HK, LLC & Wan Property
              List the contract number of any                                            8917 E. Valley Blvd.
                    government contract                                                  Rosemead, CA 91770




Official Form 206G                                    Schedule 0: Executory Contracts and Unexpired Leases                                       Page 1 of 2
Software Copyright   (C)   1996-2020 Best Case, LLC wew bestcaseconi
                                                  -                                                                                        Best Case Bankruptcy
                Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                       Desc
                                                               Main Document    Page 31 of 51
              The Divide & Conquer Company LLC dba Fit Body
 Debtor 1     Boot Camp West Covina                                                            Case number   (if known)
              First Name               Middle Name                  Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract cr unexpired
                                                                                   lease

 2.3.        State what the contract or                   Lease dated October 1,
             lease is for and the nature of               2019 between Scenic
             the debtor’s interest                        Avenue Properties LLC
                                                          and The Divide &
                                                          Conquer Company LLC
                                                          for the leased premises
                                                          Fit Body Bootcamp
                                                          Upland located at 1332
                                                          W 9th, Upland, CA
                                                          91786.                       Scenic Avenue Properties, LLC
                  State the term remaining                appx. 6 years                do Warner Management, LLC
                                                          remaining                    Attn: Sharon G. Martinez, RPA
             List the contract number of any                                           2850 S. Fairview Street
                   government contract                                                 Santa Ana, CA 92704


 2.4.        State what the contract or                   Asset Purchase
             lease is for and the nature of               Agreement entered into
             the debtor’s interest                        on February 25, 2019
                                                          for the purchase of the
                                                          property of Fitbody
                                                          Bootcamp West
                                                          Covina, including
                                                          inventory, all fixtures,
                                                          equipment, and other
                                                          tangible assets, the
                                                          trade, business name,
                                                          phone number and
                                                          listing, goodwill, and all
                                                          other intangible assets
                                                          of the Business.
                                                          Purchase price was
                                                          $130,000, with $10,000
                                                          down payment.
                 State the term remaining                 approximately 5 years
                                                          remaining                    Scott and Joyce Wyatt
             List the contract number of any                                           305 Cyndilu LN
                   government contract                                                 Decatur, TX 76234




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
                                                                                 __
                                                                    ___________
                                                   ___________
                                       ___________
                                     ____     ___________
                          ___________
                         ___________
              ___________
___________




              Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                Desc
                                                            Main Document    Page 32 of 51
Fill in this information to identify the case:
Debtor name             The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case     number   (tf   known)
                                                                                                                          Q Check if this is an
                                                                                                                            amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12115


Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

     1. Do you have any codebtors?

 D No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.
 • Yes

  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                        Column 2: Creditor



            Name                             Mailing Address                                     Name                           Check all schedules
                                                                                                                                that apply:

   2.1      Cozell Devres                    4125 Sorrento Valley Blvd.                          Small Business                 •    ID      2.3
                                             San Diego, CA 92121                                 Financial Solutions            D E/F
                                                                                                                                cJG




   2.2      Cozell Devres                    4125 Sorrento Valley Blvd.                          Mechanics Bank                      D
                                             San Diego, CA 92121                                                                 •E/F 3.7
                                                                                                                                 G___




    2.3     Cozell Devres                    4125 Sorrento Valley Blvd.                          Bank of America                 C D
                                             San Diego, CA 92121                                                                 •   ElF       3.2
                                                                                                                                 CG___




    2.4      Cozell Devres                       4125 Sorrento Valley Blvd.                       Chase Bank                     C D
                                                 San Diego, CA 92121                                                             •   E/F       3.3
                                                                                                                                 CG___




    2.5      Mario Devres                        53205 Monaco Street                              Everest Business               •   D       2.1
                                                 Lake Elsinore, CA 92532                          Funding                        i E/F
                                                                                                                                 CG___




Official Form 206H                                                            Schedule H: Your Codebtors                                       Page 1 of 2
                                                                                                                                           Best case Bankruptcy
Software Copyright () 1996-2020 Best Case, LLC www.beslcase.com
                                             -
              Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                Desc
                                                             Main Document    Page 33 of 51
            The Divide & Conquer Company LLC dba Fit Body
Debtor      Boot Camp West Covina                                                     Case number    (if known




          Additional Page to List More Codebtors
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
           Column 1: Codebtor                                                          Column 2: Creditor



  2.6       Mario Devres                     53205 Monaco Street                           Forward Financing           D   2.2
                                             Lake Elsinore, CA 92532                                                 Q ElF
                                                                                                                     1G




OfftcaI Form 206H                                                       Schedule H: Your Codebtors                               Page 2 of 2
                                                                                                                            Best Case Bankri.iptcy
Software Copyright (C) 1 996-2020 Best Case, LLC www besteasecom
                                             -
                         ___________
      ______________________            _
                             ______________________ _______________________ __________




                 Case 2:21-bk-10036-VZ                       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                               Desc
                                                             Main Document    Page 34 of 51



Fill in this information to identify the case:
Debtor name            The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                              0 Check if this is an
                                                                                                                                 amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                               04)19
                                                                                           this form. On the top of any additional pages,
The debtor must answer every question. If more space is needed, attach a separate sheet to
write the debtor’s name and case number  (if known).

IT Income

1.   Gross revenue from business

      0 None.
                                                                                             Sources of revenue                   Gross revenue
      Identify the beginning and ending dates of the debtor’s fiscal year,                                                        (before deductions and
      which may be a calendar year                                                           Check all that apply
                                                                                                                                  exclusions)


      For prior year:                                                                        • Operating a business                          $151,613.45
      From 1/0112020 to 12/31/2020
                                                                                             0 Other


                                                                                             0 Operating a business                           $39,276.98
       For prior year:
       From 1101/2020 to 12/3112020                                                                    Gross revenue from
                                                                                                       dba Serius
                                                                                                       Investment Group
                                                                                              • Other     LLC



       For year before that:                                                                  I Operating a business                         $1 69,1 32.00
       From 1/01/2019to12/31/2019
                                                                                              0 Other


                                                                                              0 Operating a business                           $25,000.00
       For year before that:
       From 1/01/2019 to 1213112019                                                                     Gross revenue from
                                                                                                        dba Serius
                                                                                                        Investment Group
                                                                                              • Other     LLC



       For the fiscal year:                                                                   I Operating a business                         $242,000.00
       From 1/01/2018to12I31I2018
                                                                                              0 Other




                                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page   1
 Official Form   207
                                                                                                                                            Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                              -
                                                                                                                                 ___________________________
                                                                                                                                              -




                Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                          Desc
 Debtor
                                                               Main Document    Page 35 of 51
                                                                                      Case number (if known)
              The Divide & Conquer Company LLC dba Fit Body Boot
              Camp West Covina

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
     and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       • None.

                                                                                               Description of sources of revenue             Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)

I1iI’ List Certain Transfers Made Before Filing for Bankruptcy

3.   Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
     filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
     and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       I None.

       Creditor’s Name and Address                                         Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                                Check all that apply

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
     may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       • None.

       Insider’s name and address                                          Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5.   Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
     a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      • None

       Creditor’s name and address                              Describe of the Property                                      Date                    Value of property


6.   Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
     of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
     debt.

      • None

       Creditor’s name and address                              Description of the action creditor took                       Date action was                   Amount
                                                                                                                              taken

ITi           Legal Actions or Assignments

7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
     in any capacity—within 1 year before filing this case.

          None.

               Case title                                       Nature of case             Court or agency’s name and                Status of case
               Case number                                                                 address




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Sottware Copyright (c) 1 996-2020 Best Case, LLC www.bestcase.com
                                              -                                                                                                         Best Case Bankruptcy
                                                                     _________________________________________                     _______         ________________




                Case 2:21-bk-10036-VZ                           Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                            Desc
 Debtor
                                                                Main Document    Page 36  of 51
                                                                                       Case number known)
               The Divide & Conquer Company LLC dba Fit Body Boot                                                       (If

               Camp West Covina

                Case title                                       Nature of case               Court or agency’s name and               Status of case
                Case number                                                                   address
       7.1.     Small Business Financial                         Breach of                    In the Circuit Court of                    D Pending
                Solutions vs. Divide and                         Contract                     Maryland                                   D On appeal
                Conquer Company LLC                                                           Montgomery County                          •   Concluded
                482629-v                                                                      50 Maryland Avenue
                                                                                              Rockville, MD 20850-2393


8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
     receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      • None


I1 Certain Gifts and Charitable Contributions

9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
     the gifts to that recipient is less than $1,000

      • None

                Recipient’s name and address                     Description of the gifts or contributions                    Dates given                             Value


ITI.-          Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      • None

       Description of the property lost and                      Amount of payments received for the loss                     Dates of loss              Value of property
       how the loss occurred                                                                                                                                          lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 1O6AIB (Schedule
                                                                 A/B: Assets Real and Personal Properly),
                                                                             —




IThI Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
     of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
     relief, or filing a bankruptcy case.

          None.

                 Who was paid or who received                         If not money, describe any property transferred            Dates                    Total amount or
                 the transfer?                                                                                                                                      value
                 Address
       11.1.     Corporate Turnaround
                 995 Route 17 South
                 Paramus, NJ 07652                                                                                               0212020                        $3,000.00

                 Email or website address


                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 3

Software Copyright Ic) 1996-2020 Best Case, LLC -www.bestcase corn                                                                                         Best Case Bankruptcy
                                                                 ____
                                                          ________
                                                     ___________
                                                                                    ___________
                                                                                    ______________________ __ __
                                                                                                 ___________
                            ___________
                              __________
                  ___________




                  Case 2:21-bk-10036-VZ                        Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                   Desc
                                                               Main Document    Page 37 of 51



Fill in   this information to identify the case:
Debtor     name           The Divide & Conquer Company LLC dba Fit Body Boot Camp West Covina

United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA


                                                                                                                                   0
                    (if   known)
          number




                                                                                                                                       Check if this is an
Case




                                                                                                                                       amended filing




Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                             04/19

                                                                                        to this form. On the top of any additional pages,
The debtor must answer every question. If more space is needed, attach a separate sheet
write the debtor’s name and case number (if known).

ITi              Income

1. Gross revenue from business

      0     None.

                                                                                                 Sources of revenue                    Gross revenue
                                                                  fiscal year,
          Identify the beginning and ending dates of the debtor’s                                                                      (before deductions and
                                                                                                 Check all that apply
          which may be a calendar year
                                                                                                                                       exclusions)



                                                                                                      Operating a business
                                                                                                                                                   $151,613.45
          For prior year:
          From    110112020 to 12/31/2020
                                                                                                 0    Other




                                                                                                 0    Operating a business
                                                                                                                                                     $39,276.98
          For prior year:
          From 110112020           to   12I31I2020                                                            Gross revenue from
                                                                                                              dba Serius
                                                                                                              Investment Group
                                                                                                 I Other      LLC


                                                                                                  U                                                  $169,132.00
          For year before that:                                                                       operating a business

          From    110112019 to 12/31/2019
                                                                                                  0   Other



                                                                                                  0 Operating a business                              $25,000.00
          For year before that:
          From 1/0112019 to 12/3112019                                                                      Gross revenue from
                                                                                                              dba Serius
                                                                                                              Investment Group
                                                                                                  U   Other   LLC


                                                                                                                                                     $242,000.00
           For the fiscal year:                                                                   I   operating a business

          From    1/01/2018 to 12/31/2018
                                                                                                  0   Other




                                                                                                                                                               page 1
 Official Form    207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                   Best case Bankruptcy
 Software Copyright (C) 1996-2020 Best Case, LLC -ewwbestcase.com
                                                  ___________
                                                                    ___________
                                                                                  _______
                                                                                                 _________
                                                                                      _____________________

                Case 2:21-bk-10036-VZ                        Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                           Desc
                                                             Main Document    Page 38  of 51
                                                                                    Case number (if known)
 Debtor       The Divide & Conquer Company LLC dba Fit Body Boot
              Camp West Covina

2.    Non-business revenue
                                                                                                                                          from lawsuits,
      Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
      and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       • None.

                                                                                             Description of sources of revenue             Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

              List Certain Transfers Made Before Fil.g_for Bankruptcy

3.    Certain payments or transfers to creditors within 90 days before filing this case
                                                                                                                                      n, within 90 days before
      List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensatio
                              the aggregate value of all property transferred   to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
      filing this case unless
      and every 3 years after that with respect to cases filed on  or after the  date  of adjustment.)

       • None.

        Creditors Name and Address                                       Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                               Che ck all that apply

                                                                                                                             insider
4.    Payments or other transfers of property made within 1 year before filing this case that benefited any
                                                                                                                                     owed to art insider or guaranteed
      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts
                                           the aggregate   value of all property transferred to or for the benefit of the insider is  less than $6,825. (This amount
      or cosigned by an insider unless
                                                                                                                                          Do not include any payments
      may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
                                                                                                                                  general partners of a partnership
      listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives:
                                                                                                                               debtor. 11 u.s.c. § 101(31).
      debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the

        • None.

                                                                         Dates                 Total amount of value           Reasons for payment or transfer
        Insider’s name and address
        Relationship to debtor

5.    Repossessions, foreclosures, and returns
                                                                                                                                 repossessed by a creditor, sold at
      List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property
                                                                                                                            listed in line 6.
      a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property

        • None

                                                               Describe of the Property                                   Date                    Value of property
        Creditor’s name and address


 6.   Setoffs
                                                                                                                                     took anything from an account
      List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise
                                                                                                                          the debtor because the debtor owed a
      of the debtor without permission or refused to make a payment at the debtor’s direction from an account of
      debt.

        • None

                                                               Description of the action creditor took                        Date action was                  Amount
         Creditor’s name and address
                                                                                                                              taken

 IT            Legal Actions or Assignments
                                                                                                                       l audits
 7.    Legal actions, administrative proceedings, court actions, executions, attachments, or governmenta
                               proceedings, investigation s, arbitrations, mediations, and audits by federal or state agencies  in which the debtor was involved
       List the legal actions,
       in any capacity—within 1 year before filing this case.

        tJ   None.

                Case title                                      Nature of case            Court or agency’s name and                 Status of case
                Case number                                                               address




                                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
 Official Form 207
                                                                                                                                                       Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                              -
                                                                  _________________________________________                              ___________________________




                Case 2:21-bk-10036-VZ                        Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                                  Desc
                                                             Main Document    Page 39 of 51
 Debtor        The Divide & Conquer Company LLC dba Fit Body Boot                                             Case number   (if known)

               Camp West Covina

               Case title                                     Nature of case                  Court or agency’s name and                   Status of case
               Case number                                                                    address
       7.1.    Small Business Financial                       Breach of                       In the Circuit Court of                           Pending
               Solutions vs. Divide and                       Contract                        Maryland                                          On appeal
               Conquer Company LLC                                                            Montgomery County                             •   Concluded
               482629-V                                                                       50 Maryland Avenue
                                                                                              Rockville, MD 20850-2393


8.   Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
     receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      • None


I1it Certain Gifts and Charitable Contributions

9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
     the gifts to that recipient is less than $1,000

      • None

                Recipient’s name and address                  Description of the gifts or contributions                       Dates given                                Value


               Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      • None

       Description of the property lost and                   Amount of payments received for the loss                        Dates of loss                 Value of property
       how the loss occurred                                                                                                                                             lost
                                                              If you have received payments to cover the loss, for
                                                              example, from insurance, government compensation, or
                                                              tort liability, list the total received.

                                                              List unpaid claims on Official Form 1O6AIB (Schedule
                                                              NB: Assets   —   Real and Personal Property).

ITiI Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      D None.
                 Who was paid or who received                      If not money, describe any property transferred                  Dates                    Total amount or
                 the transfer?                                                                                                                                         value
                 Address
       11.1.     Corporate Turnaround
                 995 Route 17 South
                 Paramus, NJ 07652                                                                                                  02/2020                        $3,000.00

                 Email or website address


                 Who made the payment, if not debtor?




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                 page 3
Software Copyright (C) 1996-2020 Best Case, LLC -w’wbestcasecom                                                                                               Best Case Bankruptcy
                                                                                                                                       __________________________




                      Case 2:21-bk-10036-VZ                          Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                       Desc
                                                                     Main Document    Page 40 of 51
  Debtor             The Divide & Conquer Company LLC dba Fit Body Boot                                        Case number Of known)
                     Camp West Covina

                       Who was paid or who received                        If not money, describe any property transferred          Dates                  Total amount or
                       the transfer?                                                                                                                                value
                       Address
             11.2.                                                                                                                  713112020:
                                                                                                                                    $7,500
                       Law Offices of Michael Jay                                                                                   11/2712020:
                       Berger                                              Retainer and the Chapter 11 filing fee.                  $2,980
                       9454 Wilshire Blvd, 6th Floor                       Refund for overpayment in the amount of                  12/312020:
                       Beverly Hills, CA 90212                             $372.00 issued to Debtor on 12/16/2020                                               $16,738.00
                                                                                                                                    $6,630
                       Email or website address
                       michael.berger©bankruptcypower.c
                       om

                      Who made the payment, if not debtor?
                      Debtor’s principal, Mario Devres
                      and his wife, from their personal
                      funds as gift contribution to the
                      Debtor.



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
     to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

         • None.

         Name of trust or device                                           Describe any property transferred                Dates transfers                Total amount or
                                                                                                                            were made                               value
 13. Transfers not already listed on this statement
     List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
     2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
     both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

         I None.

                     Who received transfer?                              Description of property transferred or                Date transfer              Total amount or
                     Address                                             payments received or debts paid in exchange           was made                             value
•ITt                 Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


         • Does not apply

                      Address                                                                                                   Dates of occupancy
                                                                                                                                From-To

ITiL Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
     -diagnosing or treating injury, deformity, or disease, or
     -providing any surgical, psychiatric, drug treatment, or obstetric care?

         •      No. Go to Part 9.
                Yes. Fill in the information below.


                      Facility name and address                      Nature of the business operation, including type of services                If debtor provides meals
                                                                     the debtor provides                                                         and housing, number of
                                                                                                                                                 patients in debtors care
Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright     (C)   1996-2020 Best Case, LLC www.bestcase.com
                                                    -
                                                                                                                                                           Best Case Bankruptcy
               Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                    Desc
  Debtor
                                                             Main Document
              The Divide & Conquer Company LLC dba Fit Body Boot
                                                                              Page 41Case
                                                                                       of number
                                                                                          51 (if known)
              Camp West Covina


 IFThI Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

       •     No.
       C     Yes. State the nature of the information collected and retained.

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b). or other pension or
     profit-sharing plan made available by the debtor as an employee benefit?

       •     No. Go to Part 10,
       C     Yes. Does the debtor serve as plan administrator?


I1TL’ Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
     cooperatives, associations, and other financial institutions.

       • None
                Financial Institution name and                    Last 4 digits of       Type of account or          Date account was             Last balance
                Address                                           account number         instrument                  closed, sold,            before closing or
                                                                                                                     moved, or                         transfer
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


      • None

       Depository institution name and address                        Names of anyone with               Description of the contents           Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


      • None

       Facility name and address                                      Names of anyone with               Description of the contents           Do you still
                                                                      access to it                                                             have it?


ITI          Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     • None


IThfr Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (cl 1996-2020 Best case, LLC ww.bestcase,com
                                             -
                                                                                                                                                Best Case Bankruptcy
                                                   __________
                                                                            ______________________
                                                                                                  ___________ _______
                                                                                                            ___________
                                                                                                                                                    ___________
                                                                                                                                                   ___________
                                                                                                                                                       ___________
                                                                                                                                                                 __
                                                                                                                                                               _____
                                                                                                                                                                   __




                  Case 2:21-bk-10036-VZ                      Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                            Desc
   Debtor        The Divide & Conquer Company
                                                            Main  Document
                                                            LLC dba Fit Body
                                                                              Page 42Case
                                                                                       of number
                                                                                          51 (if known)
                                                                                   Boot
                 Camp West Covina


        Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
       similarly harmful substance.

  Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

        •       No.
                Yes. Provide details below.

        Case title                                                  Court or agency name and              Nature of the case                            Status of case
        Case number                                                 address

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

       •        No.
       C        Yes. Provide details below.

        Site name and address                                      Governmental unit name and                 Environmental law, if known               Date of notice
                                                                   address
 24. Has the debtor notified any governmental unit of any release of hazardous material?

       •        No.
       C        Yes. Provide details below.

        Site name and address                                      Governmental unit name and                 Environmental law, if known               Date of notice
                                                                   address
                 Details About the Debtor’s Business or Connections to Any Business

 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

       • None

    Business name address                                   Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed
26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         C None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To
       26a.1.         Larisa Savkina                                                                                                          March 2019       -

                      2131 Palomar Airport Road, Ste 224                                                                                      present
                      Carlsbad,   CA   92011




    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

            • None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

            C   None

       Name and address                                                                                    If any books of account and records are
                                                                                                           unavailable, explain why
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copynght (c) 1996-2020 Best case, LLC wwbestcase corn
                                              -

                                                                                                                                                        Best Case Bankruptcy
                                                                                                                                    __________________________




                 Case 2:21-bk-10036-VZ                        Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                      Desc
                                                              Main Document    Page 43 of 51
 Debtor        The Divide & Conquer Company LLC dba Fit Body Boot                                       Case number    (if known)
               Camp West Covina

       Name and address                                                                                     If any books of account and records are
                                                                                                            unavailable, explain why
       26c.1        Mario Devres
                    53205 Monaco Street
                    Lake Elsinore, CA 92532

     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
          statement within 2 years before filing this case.

           • None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      No
      • Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory
       27 1     Chris Martinez
                                                                                            March 2019              $10,000

                Name and address of the person who has possession of
                inventory records
                Mario Devres
                450 S. Glendora Avenue
                West Covina, CA 91790


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any               % of interest, if
                                                                                                         interest                                 any
       Mario Devres                                 53205 Monaco Street                                  OwneriPresident                          100%
                                                    Lake Elsinore, CA 92532



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      •       No
              Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      •No
              Yes. Identify below.

                Name and address of recipient                  Amount of money or description and value of               Dates                Reason for
                                                               property                                                                       providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      •       No
              Yes. Identify below.


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                             -                                                                                                     Best Case Bankruptcy
                                                                                                           ______
                                                       __




         Case 2:21-bk-10036-VZ                         Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                        Desc
                                                       Main Document    Page 44 of 51
Debtor    The Dtvide 8 Conquer Company LL.C dba Fit Body Boot                              Case number iw
                                                  -




    •No
    o Yes. Identify belon.

  Nenie of the pamr cornoiion                                                                     Employer Identification number of the parent
                                                                                                  corporation

32. Aithln 6yes before fling ftil               Ij the deb(or as an empfoyer been responsible for conffibtding to a pension fund?

    No
    0 Yes.kleatybelow.

   Nanw of the pension fund                                                                       Employer Identification number of the parent




    WARNING Bankruptcy fiaud IS a senous crime. Making a false statement, concoaling property, or obtaining money or property by fraud in
                    -

    connection with a bankruptcy case can ,esult in fines up to $500000 or lnrisonment for up to 20 years or both.
    18 U.S.C. § 152. 1341, 1519, and 3571.

     I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
     and correct.

     I dedare under penuRy of peflury that the foregoing is true and corred

 Exeaitedon

                                                   -
                                                                Mano Oevres_        ——     -      —   --




 Signature of md          ual sfonilg on beliaof the debtor     Printed name

 Position or relationshg to debtor        Chief Executive Officer

Are additbonat pages to Statement of Rnancia’ Affairs for N             vfduefs Rung for Banknqtcy (Officlat Form 207) attached?
•No
DYes




  Offaai Form 207                                9iiat of FhIanCIi s Ba- Nan.lndMdui Fling fer Bankruptcy
                                                                                                                                         Ui C9e
         Cc41d      e-   1OB   2020 a.e GLia. U C w b.ca n
                                                                                                                             ________




                     Case 2:21-bk-10036-VZ                            Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                    Desc
                                                                      Main Document    Page 45 of 51
B2030 (Form 2030) (12/15)
                                                                      United States Bankruptcy Court
                                                                             Central District of California
     In re        The Divide & Conquer Company LLC dba Fit Body Boo                                                          Case No.
                                                                                              Debtor(s)                      Chapter     11


                                   DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
         Pursuant to ii U S.C. 329(a) and Fed. Bankr. P. 20 16(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                   For legal services, I have agreed to accept A RETAINER OF                                             $                15,000.00

                   Prior to the filing of this statement I have received A RETAINER OF                                   $                15,000.00

                   Balance Due                                                                                           $                      0.00

2.       The source of the compensation paid to me was:
                         Debtor             [1J    Other (specify):         Mario Devres and his wife Delores Devres, from their personal funds as gift contribution to
                                                                            the Debtor. Mario and Delores Devres are not creditors of the Debtor.

3.       The source of compensation to be paid to me is:
                   [VI   Debtor                    Other (specify):

4.           1    I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

                  I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of m law firm. A
                  copy of the agreement. together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

             a.   Analysis of the debtors financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:
             b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required:
             c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof:
             d.   [Other provisions as neededj


6.           By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                                      CERTIFICATION                                                               —____




       I certify that the forego g is a complete statement of any                                                                                          debtor(s) in
 this bankruptcy proceeding


        Date
                                                                                              Signature ofAttorney
                                                                                              Law Offices of Mic el ay Berger
                                                                                              9454 Wilshire Boul    rd, 6th floor
                                                                                              Beverly Hills, CA 90212
                                                                                              (310) 271-6223 Fax: (310) 271-9805
                                                                                              michael. be rgerba n kru pjçyp_er. corn
                                                                                              Name of/ow firnt




Sottware Copyright       (C)   1996-2020 Best Case, LLC   -   bestcasecom                                                                                 Best Case Bankruptcy
          Case 2:21-bk-10036-VZ                      Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                           Desc
                                                     Main Document    Page 46 of 51
  Attorney or Party Name, Address Telephone & FAX Nm.. FOR T USE OP&Y
  State Bar No. & Emad Address
  Michael Jay Berger
  9454 Wilshire Boulevard, 6th floor
  Beverly Hills, CA 90212
  (310) 2714223 Fax (310) 2714805
  California State Bar Nurrd)e1 1001 CA
  michaeLb.rgerbanlcruptcypow.r.com




 D Debtor(s) appearing without an attorney
 • Attorney k Debtor                                                                                                                            -   —
                                                                                                                                                        -    4




                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

 In le:
                                                              CASE NO.:
                The Divide & Conquer Company LLC dba Fit Body
                Boot Camp West Covina                         CHAPTER: 11

                                                                                                                                                            —1

                                                                                                  VERIFICATION OF MASTER
                                                                                                 MAIUNG LIST OF CREDITORS

                                                                                                              [LBR 1007-1(a)]


                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor’s schedules and l!we assume all responsibility for errors and omissions.

 Date:
                  /Q   ,   f   ZU
                                                                                      Signature of Debtor 1

 Date:


 Date:                 /

                     This form ia oAnai. It has been approved for use fr the Untad Sfares Bankruptcy Couit for the Central Ostflct of CaWom
Oeeinber 2OTt                                                                                  F 1007-1 .MAILING.UST.VERIRCATI0N
Case 2:21-bk-10036-VZ   Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59   Desc
                        Main Document    Page 47 of 51



                   The Divide & Conquer Company LLC dba Fit Body Boot Camp WC
                   450 Glendora Avenue, Ste 109
                   West Covina, CA 91790


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   ADP, LLC
                   P0 Box 31001-1874
                   Pasadena, CA 91110-1874


                   Bank of America
                   Attn: Bankruptcy NC4-10
                   POB 26012
                   Greensboro, NC 27410


                   Chase Bank
                   P0 Box 78035
                   Phoenix, AZ 85062-8035


                   Chris Martinez
                   1227 Oakburn Drive
                   Walnut, CA 91789


                   Cozell Devres
                   4125 Sorrento Valley Blvd.
                   San Diego, CA 92121


                   Everest Business Funding
                   5 West 37th Street, Ste 1100
                   Attn: Tia Forbes, Account Manager
                   New York, NY 10018
Case 2:21-bk-10036-VZ   Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59   Desc
                        Main Document    Page 48 of 51



                   Fit Body Boot Camp, Inc.
                   c/c Ken Lynch
                   5867 Pine Avenue
                   Chino Hills, CA 91709-6531


                   Forward Financing
                   100 Summer Street, Ste 1175
                   Boston, MA 02110


                   iHeart Radio
                   3400 W Olive Ave., #550
                   Burbank, CA 91505


                   John Lucero
                   538 N. Lyall Avenue
                   Walnut, CA 91789


                   Mario Devres
                   53205 Monaco Street
                   Lake Elsinore, CA 92532


                   Mechanics Bank
                   18400 yin Karman
                   Irvine, CA 92612


                   Miguel Felix
                   8654 Beverly Blvd.
                   Pico Rivera, CA 90660


                   Proper Management
                   c/c Kirk Downing, Esq.
                   1313 E Maple Street, Ste 201
                   Bellingham, WA 98225-5708
Case 2:21-bk-10036-VZ   Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59   Desc
                        Main Document    Page 49 of 51



                   Proper Management
                   c/o Super HK, LLC & Wan Property
                   8917 E. Valley Blvd.
                   Rosemead, CA 91770


                   Rapid Finance
                   c/o Corporation Service Company
                   PD Box 2576
                   Springfield, IL 62708


                   Scenic Avenue Properties, LLC
                   c/o Warner Management, LLC
                   Attn: SharonG. Martinez, RPA
                   2850 5. Fairview Street
                   Santa Ana, CA 92704


                   Scott and Joyce Wyatt
                   16768 Mesa Oak Avenue
                   Chino Hills, CA 91709


                   Scott and Joyce Wyatt
                   305 Cyndilu LN
                   Decatur, TX 76234


                   Small Business Financial Solutions
                   c/o Rapid Finance
                   4500 East West Highway, 6th Floor
                   Bethesda, MD 20814
                                                                                   _________________




         Case 2:21-bk-10036-VZ                       Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                   Desc
                                                     Main Document    Page 50 of 51


 Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &        FOR COURT USE ONLY
 Email Address
 Michael Jay Berger
 Law Offices of Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
 (310) 271-6223 Fax: (310) 271-9805
 California State Bar Number: 100291 CA
 michael.berger@bankruptcypower.com




Ru   Attorney for: The Divide & Conquer Company LLC dba Fit
 Body    Boot   Camp




                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA

 Inre:                                                    CASE NO.:                                                                           —




          The Divide & Conquer Company LLC dba Fit Body ADVERSARY NO.:
          Boot Camp                                       CHAPTER:  11
                                                  Debtor.

                                                                   Plaintiff(s),
                                                                                     CORPORATE OWNERSHIP STATEMENT
                                                                                        PURSUANT TO FRBP 1007(a)(1)
                                                                                          and 70071, and LBR 1007-4

                                                                                                                      [No hearing]
                                                               Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1 007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,  Mario Devres                                               the undersigned in the above-captioned case, hereby declare
                                                                               ,


               (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                                                                                                                 central District of California.
                 This form is optional. It has been approved for use by the ttnited States Bankruptcy Court for the
December2012                                                                                                 F 1007-4.CORP.OWNERSHIP.STMT
Case 2:21-bk-10036-VZ                        Doc 1 Filed 01/04/21 Entered 01/04/21 17:45:59                                       Desc
                                             Main Document    Page 51 of 51



[Check the appropriate boxes and, if applicabte, provide the required inforrnation]
1.      I have personal knowledge of the matte4’s se fotth in th Statement because:
        J I am the president or other officer or an authorized agent of the Debtor corporation
        J I am a party to an adversaiy proceeding
        •J I am a party to a a’ritested matter
        J I am the attorney for the Debtor corporation
2.a.        The foitowing entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
            dass of the coporation’s(s’) equity interests: Mano Devres (100% shareholder).

               IFor arklifforial names, attadi an addendum to this foim.j
  b.         j There are no entities that directly or indirectly own 10% or more of any dass of the corporation’s equity interest.
       I Z                                                                    By:
Date                                                                                Signature of Debtor, or attorney for Debtor

                                                                             Name:      Mario Devres                   -—




                                                                                        Printed name of Debtor, or attorney for
                                                                                        Debtor




                  Hs toBf I I c4itxflo It hd bren appOId lot uee b the tkw1 SlaUt HJU*’ (xtt tt ‘1w     L)ta1 S
                                                                                              F 1007 -4CORP.OWNERSHIP STill
